             Case 1:18-cv-00675-LY Document 23-2 Filed 07/11/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

UNITED STATES OF AMERICA,                    §
                                             §
Plaintiff,                                   §
                                             §
v.                                           §              Civil Action No. 18-CV-000675-LY
                                             §
WALTER OLENICK                               §
                                             §
and                                          §
                                             §
M. RAE NADLER-OLENICK                        §
                                             §
Defendants.                                  §

                                    ENTRY OF DEFAULT

       Plaintiff in the above-entitled action, the United States of America, having made

application pursuant to Rule 55(a), Federal Rules of Civil Procedure, for entry of default against

Defendants Walter Olenick and M. Rae Nadler-Olenick, and it having appeared by competent

proof that summons and a copy of the complaint have been served upon Defendants Walter

Olenick and M. Rae Nadler-Olenick, but that said Defendants failed to plead or otherwise defend,

and that the time for doing so has now since expired, and that entry of default is proper, ENTRY

OF DEFAULT of Defendants Walter Olenick and M. Rae Nadler-Olenick is hereby made.



                                      United States District Clerk


                                     By:     ______________________________
                                             Deputy Clerk

Dated: ______________
